DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-13, 16-19 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramadas (USPGPUB DOCUMENT: 2014/0179040, hereinafter Ramadas).

Re claim 1 Ramadas discloses in Fig 1, a method of making an electronic device, comprising:
forming an assembly(110)[0043,0077 of Ramadas] (Under broadest reasonable interpretation, the term “assembly” presently considered to be met by “110” since devices such as OLED/solar cell’s are a collection of parts/layers and therefore 110 is a collection of parts so assembled) including at least one electronic portion or component 
depositing a composite coating layer (121)[0077 of Ramadas] over at least part of the assembly(110)[0043,0077 of Ramadas]  including the at least one electronic portion or component (OLED/solar cell) [0043,0077 of Ramadas], wherein the composite coating layer (121)[0077 of Ramadas] comprises a polymer material (polymeric binder for holding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas])[0011 of Ramadas] having nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] embedded therein.


    PNG
    media_image1.png
    212
    501
    media_image1.png
    Greyscale



Re claim 5 Ramadas discloses the method according to claim 1, wherein the polymer material (polymeric binder for holding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas])[0011 of Ramadas] comprises a transparent thermoplastic (polyurethane(polyurethane)[0024 of Ramadas])[0024 of Ramadas] (polyurethane(polyurethane)[0024 of Ramadas] is a known transparent material).

Re claim 6 Ramadas discloses the method according to claim 1, wherein the polymer material (polymeric binder for holding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas])[0011 of Ramadas] comprises poly(methyl methacrylate) or polyurethane(polyurethane)[0024 of Ramadas].

Re claim 7 Ramadas discloses the method according to claim 1, wherein the polymer material (polymeric binder for holding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas])[0011 of Ramadas] comprises a mixture of poly(methyl methacrylate) and polyurethane(polyurethane)[0024 of Ramadas].

Re claim 8 Ramadas discloses the method according to claim 1, wherein the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] are oxide nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas].

Re claim 9 Ramadas discloses the method according to claim 1, wherein the polymer material (polymeric binder for holding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas])[0011 of Ramadas] comprises poly(methyl methacrylate) and the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] comprise reduced graphene oxide(the combination of carbon nanotubes and metal and/or metal oxide nanoparticles may be interpreted as graphene oxide)[0020 of Ramadas].



Re claim 11 Ramadas discloses the method according to claim 1, wherein the polymer material (polymeric binder for holding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas])[0011 of Ramadas] comprises poly(methyl methacrylate), polyurethane(polyurethane)[0024 of Ramadas] or a mixture of poly(methyl methacrylate) and polyurethane(polyurethane)[0024 of Ramadas], and the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] comprise SiO2, ZnO, ZrO2, SnO:2, CeO2 nanoparticles (ZnO/ZrO2 nanoparticles)[0013,0014,0077 of Ramadas] (nanoparticles)[0013,0014,0077 of Ramadas] or a mixture of two or more of SiOz, ZnO, ZrO, SnOe, and CeQz2 nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas].

Re claim 12 Ramadas discloses the method according to claim 1, further comprising forming the composite coating layer (121)[0077 of Ramadas] including embedding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] in the polymer material (polymeric binder for holding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas])[0011 of Ramadas].




Re claim 16 Ramadas discloses the method according to claim 1, further comprising forming a second coating layer(122)[0077 of Ramadas] layer between the coating layer and the assembly(110)[0043,0077 of Ramadas] , wherein the coating layer and the second coating layer(122)[0077 of Ramadas] layer have different levels of hydrophobicity.

Regarding the limitation “wherein the coating layer and the second coating layer layer have different levels of hydrophobicity”  the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), MPEP 2114.



Re claim 18 Ramadas discloses the method according to claim 16, wherein the wherein the polymer material (polymeric binder for holding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas])[0011 of Ramadas] and the second material(122)[0077 of Ramadas] both comprise poly(methyl methacrylate) and the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] comprise Si02 nanoparticles [0027].

Re claim 19 Ramadas discloses the method according to claim 18, wherein the polymer material (polymeric binder for holding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas])[0011 of Ramadas] and the second polymer material (polymeric binder for holding the nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas])[0011 of Ramadas] both comprise a mixture of poly(methyl methacrylate) and polyurethane(polyurethane)[0024 of Ramadas].


Re claim 21 Ramadas discloses the method according to claim 1, wherein the electronic device is a light emitting diode, and wherein the forming comprises forming a light emitting diode including a light emitting diode die (OLED/solar cell) [0043,0077 of Ramadas], the at least one electronic portion or component (OLED/solar cell) [0043,0077 of Ramadas] comprising the light emitting diode die (OLED/solar cell) [0043,0077 of Ramadas].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadas (USPGPUB DOCUMENT: 2014/0179040, hereinafter Ramadas).

Re claim 20 Ramadas discloses the method according to claim 16, wherein the second coating layer(122)[0077 of Ramadas] layer is a composite coating layer (121)[0077 of Ramadas] comprising a polymer material (polymeric binder for holding the nanoparticles 

Ramadas does not specifically teach wherein a first concentration of nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] in the coating layer is greater than a second concentration of nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] in the second coating layer(122)[0077 of Ramadas] layer.

Although Ramadas do not specifically teach wherein a first concentration of nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] in the coating layer is greater than a second concentration of nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] in the second coating layer(122)[0077 of Ramadas] layer it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein a first concentration of nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] in the coating layer is greater than a second concentration of nanoparticles (nanoparticles)[0013,0014,0077 of Ramadas] in the second coating layer(122)[0077 of Ramadas] layer as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize preventing the curing factor from reaching the OLED [0077, Ramadas]. See MPEP 2144.05. 




Claims 2, 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadas (USPGPUB DOCUMENT: 2014/0179040, hereinafter Ramadas) in view of Su(USPGPUB DOCUMENT: 2016/0079552, hereinafter Su).

Re claim 2 Ramadas discloses the method according to claim 1, wherein the electronic device is a solar cell, and wherein the forming comprises forming a solar cell assembly(110)[0043,0077 of Ramadas]  .

Ramadas does not specifically teach wherein the forming comprises forming a solar cell assembly(110)[0043,0077 of Ramadas]  including a light absorbing layer, the at least one electronic portion or component (OLED/solar cell) [0043,0077 of Ramadas] comprising the light absorbing layer.




It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Su to the teachings of Ramadas in order to have an improved coverage in the solar cell device having a planar heterojunction structure to enhance its photoelectric conversion efficiency as taught by Su [0009, 0010]



Re claim 3 Ramadas and Su disclose the method according to claim 2, wherein the solar cell is a perovskite solar cell(perovskite solar cell 100)[0035 of Su] and wherein the light absorbing layer comprises a perovskite(perovskite material may be formed into a continuous film on the substrate to absorb more light and efficiently transport the charges)[0043 of Su].

Re claim 4 Ramadas and Su disclose the method according to claim 3, wherein the solar cell assembly(perovskite solar cell 100)[0035 of Su] also includes a plurality of electrodes(11/15)[0035 of Su], hole transport material(14)[0035 of Su] provided on a .

Claims 14, 15, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadas (USPGPUB DOCUMENT: 2014/0179040, hereinafter Ramadas) in view of Ho(USPGPUB DOCUMENT: 2011/0052813, hereinafter Ho).

Re claim 14 Ramadas discloses the method according to claim 13, wherein the forming the composite coating layer (121)[0077 of Ramadas] includes forming a reduced graphene oxide(the combination of carbon nanotubes and metal and/or metal oxide nanoparticles may be interpreted as graphene oxide)[0020 of Ramadas] nanosheet(nanostructured layer may be interpreted as a nanosheet)[0077 of Ramadas], dissolving the poly(methyl methacrylate) or polyurethane(polyurethane)[0024 of Ramadas] in a solvent to form a solution, and adding the reduced graphene oxide(the combination of carbon nanotubes and metal and/or metal oxide nanoparticles may be interpreted as graphene oxide)[0020 of Ramadas] nanosheet(nanostructured layer may be interpreted as a nanosheet)[0077 of Ramadas] to the solution.

Ramadas does not specifically teach dissolving the poly(methyl methacrylate) or polyurethane(polyurethane)[0024 of Ramadas] in a solvent to form a solution, adding the reduced graphene oxide(the combination of carbon nanotubes and metal and/or metal oxide nanoparticles may be interpreted as graphene oxide)[0020 of Ramadas] 

Ho discloses a solvent (chlorobenzene)[0021 of Ho] to form a solution, adding the reduced graphene oxide nanosheet to the solution (graphene oxide nanosheet)[0021 of Ho].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ho to the teachings of Ramadas in order to prepare stable dispersions of fully dispersed functionalised nanosheets of these materials with the option of subsequently converting them to graphene for use in electronic applications[0001, Ho].  In doing so, dissolving the poly(methyl methacrylate) or polyurethane(polyurethane)[0024 of Ramadas] in a solvent (chlorobenzene)[0021 of Ho] to form a solution,



Re claim 15 Ramadas and Ho discloses the method according to claim 14, 

Ramadas and Ho do not specifically teach wherein the weight ratio of poly(methyl methacrylate) to reduced graphene oxide(the combination of carbon nanotubes and metal and/or metal oxide nanoparticles may be interpreted as graphene oxide)[0020 of Ramadas] is 99:1.

Although the combination of Ramadas and Ho do not specifically teach wherein the weight ratio of poly(methyl methacrylate) to reduced graphene oxide is 99:1 it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the weight ratio of poly(methyl methacrylate) to reduced graphene oxide is 99:1 as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the stability of the dispersions [0001, Ho]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 22 Ramadas and Ho discloses the method according to claim 14, wherein the solvent is chlorobenzene(chlorobenzene)[0021 of Ho].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242 the examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722 the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819